         Case 1:14-cr-00296-PAC Document 203 Filed 09/21/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------X
                                                            :
 MATTHEW DAVIS,                                             :
                                                            :    1:19-cv-01965 (PAC)
                            Petitioner,                     :
                                                            :    1:19-cv-02026 (PAC)
          -against-                                         :
                                                            :    1:14-cr-00296 (PAC)
 UNITED STATES OF AMERICA,                                  :
                                                            :
                            Respondent.                     :    ORDER DENYING PETITION
                                                            :    UNDER 28 U.S.C. § 2255
 ------------------------------------------------------------X

HONORABLE PAUL A. CROTTY, United States District Judge:

        Pro se Petitioner Matthew Davis (“Petitioner,” “Davis”) moves under 28 U.S.C. § 2255

to vacate, correct, or set aside the sentence imposed for his conviction on a narcotics conspiracy

charge after a jury trial before Judge Katherine B. Forrest in 2015.1 Petitioner puts forward nine

grounds that he argues entitle him to relief. 2 The Government opposes the petition.

        All of Davis’s claims have been either procedurally defaulted or are without merit, and

his motion is DENIED.

                                              BACKGROUND

        Davis was arrested on March 11, 2014; a Third Superseding Indictment (the

“Indictment”) was filed against him on March 3, 2015. Minute Entry dated Mar. 11, 2014; Dkt.

51. The Indictment charged Davis with conspiring to distribute and possess with intent to

distribute five kilograms and more of mixtures and substances containing a detectable amount of



1
 All docket numbers in this Order refer to United States v. Davis, 1:14-cr-00296-PAC-1, unless
otherwise noted.
2
 Some of Davis’s arguments on this petition overlap with his motion for compassionate release
under 18 U.S.C. § 3582(c)(1)(A), Dkts. 192–202, which the Court decides in a separate opinion.
                                                        1
            Case 1:14-cr-00296-PAC Document 203 Filed 09/21/20 Page 2 of 14




cocaine, and 280 grams and more of mixtures and substances containing a detectable amount of

cocaine base, in violation of 21 U.S.C. §§ 841(b)(1)(A) and 846 (“Count One”); conspiring to

engage a murder for hire (“Count Two”) and a substantive count of murder for hire (“Count

Three”) in violation of 18 U.S.C. §§ 1958 and 2; using, carrying, and possessing a firearm in

relation to a crime of violence in violation of 18 U.S.C. §§ 924(j)(i) and 2 (“Count Four”); using

and carrying a firearm in relation to a crime of violence in violation of 18 U.S.C. §§

924(c)(1)(A)(iii) and 2 (“Count Five”); and murder in connection with a drug crime in violation

of 21 U.S.C. § 848(e)(1)(A) and 18 U.S.C. § 2 (“Count Six”). Davis pled not guilty to all

counts.3 Minute Entry dated Mar. 12, 2015.

        On January 20, 2015, the Government filed a prior felony information (“PFI”) pursuant

to 21 U.S.C. § 851. Dkts. 41–43. The PFI charged Davis with a January 30, 2002 conviction in

Bronx County Supreme Court for criminal sale of a controlled substance on school grounds in

violation of New York Penal Law § 220.44 and criminal sale of a controlled substance in the

third degree in violation of New York Penal Law § 220.39. Dkt. 42, at 1. The PFI subjected

Davis to the then-current mandatory minimum of 20 years under 21 U.S.C. § 841(b)(1)(A). Dkt.

42, at 2.

        Judge Forrest conducted a jury trial from March 30 to April 20, 2015. While the jury

deliberated, Judge Forrest granted the Defendant’s Federal Rule of Criminal Procedure 29

motion and entered a judgment of acquittal on Counts Two through Five, the murder-for-hire

charges. Dkt. 76, at 1–2. Judge Forrest found that the Government had not put forward

sufficient evidence such that any rational juror could find guilt beyond a reasonable doubt on the




3
 The murder-for-hire charges were in connection with the September 10, 2010 killing of Terry
Harrison by Kevin Wilson, who was a cooperating witness at Davis’s trial. Dkt. 76, at 8–9.
                                                 2
        Case 1:14-cr-00296-PAC Document 203 Filed 09/21/20 Page 3 of 14




“pecuniary value” element of the murder-for-hire charges. Dkt. 76, at 15. The jury returned a

partial verdict on April 20 finding the Defendant guilty on Count One and indicating their

inability to reach a unanimous verdict on Count Six. Tr., Dkt. 122, at 2101:20–2102:15. Judge

Forrest imposed a sentence of 240 months’ imprisonment on Count One on October 27, 2015.

Dkt. 128, at 1; Sent’g Tr., Dkt. 138, at 55:8–11.

       Davis appealed, Dkt. 131, arguing that the evidence at trial was insufficient to support his

conviction, that the jury’s deliberations were tainted by the introduction of evidence regarding

Harrison’s murder, that hearsay statements and statements made by Davis after his arrest were

improperly admitted, that the Government pursued a vindictive prosecution by filing two

superseding indictments and a prior felony information, and that the Government’s summation

was misleading. Dkt. 185, at 14. The Court of Appeals affirmed the district court’s judgment.

United States v. Davis, 687 F. App’x 75, 76–79 (2d Cir. 2017) (summary order).

       Davis also moved for a new trial under Federal Rule of Criminal Procedure 33 on

October 18, 2016, citing “newly discovered evidence” in the form of testimony given by a

cooperating witness, Robert Parris (“Parris”), in a separate trial. Dkt. 141; Dkt. 143, at 7. The

district court reviewed the relevant testimony and rejected Davis’s motion for a new trial as

“lack[ing] any merit whatsoever,” further observing that the testimony “actually confirms

Davis’s presence at certain events and places him among the relevant players; if anything, it

appears to the Court that [Parris’s] testimony would be inculpatory rather than otherwise.” Dkt.

163, at 1. The Court of Appeals affirmed, United States v. Davis, 715 F. App’x 107, 108 (2d Cir.

2018) (summary order), and the Supreme Court denied Davis’s petition for a writ of certiorari.

Davis v. United States, 139 S. Ct. 848 (2019).




                                                    3
        Case 1:14-cr-00296-PAC Document 203 Filed 09/21/20 Page 4 of 14




        Davis filed two 2255 motions to vacate his conviction on February 20, 2019; the Court

consolidated the two motions and directed the Government to respond. Dkts. 174–75, 176.

Because the petition is brought pro se, “the Court reads ‘[Davis’s] submissions broadly so as to

determine whether they raise any colorable legal claims.’” Antomattei v. United States, No. 16-

cv-9992 (RJS), No. 12-cr-322 (RJS), 2020 WL 3969964, at *3 (S.D.N.Y. July 14, 2020) (quoting

Parisi v. United States, 529 F.3d 134, 139 (2d Cir. 2008)).

                                           DISCUSSION

   I.      Legal Standards

   A. Procedural Default

        A federal prisoner may move to “vacate, set aside, or correct” his sentence where it was

imposed contrary to law, where the court lacked jurisdiction to impose the sentence, where the

sentence exceeds the authorized maximum, or where the sentence is “otherwise subject to

collateral attack.” 28 U.S.C. § 2255. Review under the statute, however, “is an extraordinary

remedy and ‘will not be allowed to do service for an appeal.’” Bousley v. United States, 523

U.S. 614, 621 (1998). “Where a defendant has procedurally defaulted a claim by failing to raise

it on direct review, the claim may be raised in habeas only if the defendant can first demonstrate

either ‘cause’ and actual ‘prejudice,’ or that he is ‘actually innocent.’” Id. at 622 (internal

citations omitted). See also De Jesus v. United States, 161 F.3d 99, 102–03 (2d Cir. 1998).

        To satisfy the “cause” requirement a petitioner must show that the procedural default

resulted from “something external to the petitioner, something that cannot fairly be attributed to

him.” Coleman v. Thompson, 501 U.S. 722, 753 (1991) (emphasis in original). See also Jones v.

United States, 19 Civ. 9376 (LGS), 17 Cr. 770 (LGS), 2020 WL 4887025, at *2 (S.D.N.Y. Aug.

19, 2020). The existence of “cause” for a procedural default rests on whether the default resulted



                                                  4
        Case 1:14-cr-00296-PAC Document 203 Filed 09/21/20 Page 5 of 14




from “some objective factor external to the defense,” such as “that the factual or legal basis for a

claim was not reasonably available to counsel,” or “that ‘some interference by officials’ made

compliance impracticable.” Murray v. Carrier, 477 U.S. 478, 488 (1986) (internal citations

omitted). “[T]he mere fact that counsel failed to recognize the factual or legal basis for a claim,

or failed to raise the claim despite recognizing it, does not constitute cause for a procedural

default.” Id. at 486.

       “[A]ctual innocence means factual innocence, not merely legal insufficiency,” and to

establish actual innocence the “petitioner must demonstrate that, ‘in light of all the evidence,’ ‘it

is more likely than not that no reasonable juror would have convicted him.’” Bousley, 523 U.S.

at 623 (quoting Schlup v. Delo, 513 U.S. 298, 327–28 (1995)). The standard for actual

innocence “is demanding and permits review only in the ‘extraordinary’ case.” House v. Bell,

547 U.S. 518, 538 (2006).

   B. Ineffective Assistance of Counsel

       “A habeas petitioner can . . . establish cause by showing he received constitutionally

ineffective assistance of counsel.” Antomattei, 2020 WL 3969964, at *4. To make out a claim

for ineffective assistance of counsel on a 2255 motion, the petitioner must meet both Strickland

v. Washington tests, and demonstrate: (1) that, “in light of all the circumstances, the identified

acts or omissions [of counsel] were outside the wide range of professionally competent

assistance,” and (2) that “there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” 466 U.S. 668, 690, 694 (1984).

See also United States v. Nolan, 956 F.3d 71, 79 (2d Cir. 2020). “The standard of Strickland ‘is

rigorous, and the great majority of habeas petitions that allege constitutionally ineffective




                                                  5
          Case 1:14-cr-00296-PAC Document 203 Filed 09/21/20 Page 6 of 14




counsel founder on [it].’” Bell v. Miller, 500 F.3d 149, 155 (2d Cir. 2007) (quoting Lindstadt v.

Keane, 239 F.3d 191, 199 (2d Cir. 2001)).

    II.      Application

          Davis’s two petitions (which were consolidated by this Court) and two amended

memoranda of law4 raise nine separate claims for relief: (1) that the sentencing court failed to

follow the procedures set out in 21 U.S.C. § 851; (2) that the conviction underlying the PFI filed

by the Government resulting in the application of a mandatory minimum sentence of 20 years is

now invalid after the Supreme Court’s decision in Mathis v. United States, 136 S. Ct. 2243, 2248

(2016); (3) that in light of Mathis he is “actually innocent” and a career offender designation is

improper as applied to him; (4) that he should be resentenced under the First Step Act of 2018

(“FSA”); (5) that the Government engaged in prosecutorial misconduct constituting a violation

of Davis’s Fifth Amendment rights; (6) that he received ineffective assistance of counsel at trial;

(7) that the district court’s determination that Davis is subject to a career offender designation

constitutes error; (8) that the district court failed to make a finding regarding the extent of

Davis’s agreement to participate in the conspiracy; and (9) that the district court’s use of

“acquitted conduct” in calculating his Sentencing Guidelines range violated his rights. Dkt. 174,

at 5–10; Dkt. 175, at 5–7; Dkt. 177, at 5–11; Dkt. 185, at 17–18. These claims can be subdivided

into five categories: claims related to the PFI filed against Davis; a FSA claim; an ineffective

assistance of counsel claim; a claim related to alleged prosecutorial misconduct; and claims

related to Davis’s sentencing.




4
 The second of Davis’s two amended memoranda of law in support of his petitions was filed in
19cv2026, at Dkt. 6.
                                                   6
         Case 1:14-cr-00296-PAC Document 203 Filed 09/21/20 Page 7 of 14




         The Government argues that these claims are all either procedurally defaulted or without

merit, and that claims regarding a resentencing under the FSA’s reduced mandatory minimum,

prosecutorial misconduct, and ineffective assistance of counsel have been abandoned. Dkt. 185,

at 19.

         The Court considers each claim in turn.

         A. PFI Claims

            1. Sentencing Court’s Failure to Follow Section 851 Procedure

         “Congress established a specific, multistep procedure to be followed before an enhanced

sentence is imposed based on a prior felony drug conviction.” United States v. Espinal, 634 F.3d

655, 662 (2d Cir. 2011). The statute requires the sentencing court to ask the defendant “whether

he affirms or denies that he has been previously convicted as alleged in the information,” and to

“inform [the defendant] that any challenge to a prior conviction which is not made before

sentence is imposed may not thereafter be raised to attack the sentence.” 21 U.S.C. § 851(b).

There is no doubt that “the procedures set forth in the statute are not insignificant, and failure to

apply them can result in considerable prejudice to a defendant.” Espinal, 634 F.3d at 665.

However, “[f]ailure to adhere to the letter of § 851’s procedures does not automatically

invalidate the resulting sentence,” and such failure does not always constitute prejudice to the

defendant. Id.

         The Government concedes that the sentencing court did not follow the procedure in 21

U.S.C. § 851 before sentencing Davis, Dkt. 185, at 25, and Davis contends that he was

prejudiced because he says he would have contested the prior conviction underlying the PFI if

the required colloquy had occurred.




                                                   7
        Case 1:14-cr-00296-PAC Document 203 Filed 09/21/20 Page 8 of 14




       The Court finds that Davis procedurally defaulted this claim, which he could have raised

but did not in either of his post-conviction appeals. See Sapia v. United States, 433 F.3d 212,

214 (2d Cir. 2005) (“[A] claim for failure to comply with § 851 is . . . subject to procedural

default.”). Davis therefore may not raise the claim now on collateral review. See Bousley, 523

U.S. at 623.

       Furthermore, Davis cannot show prejudice resulting from the sentencing court’s failure.

The Government contends that the sentencing court’s failure to follow the 21 U.S.C. § 851

procedures did not constitute prejudice because the Petitioner was “aware” that the Government

had filed the PFI and because his counsel contested the PFI—but these arguments do nothing to

remedy the court’s failure to follow the procedure. See Espinal, 634 F.3d at 665 (“The statute

does not require a defendant to respond to the prior felony information sua sponte.”). Rather,

dispositive on the question of whether Davis suffered prejudice here is that, even if the required

procedures had been followed, the five-year statute of limitations in 21 U.S.C. § 851(e) prohibits

a defendant from “challeng[ing] the validity of any prior conviction . . . which occurred more

than five years before the date of the information alleging such prior conviction.” Davis, even at

his 2015 sentencing, would therefore have been precluded from objecting to the 2002 conviction

underlying the PFI. See United States v. Jones, 571 F. App’x 16, 19 (2d Cir. 2014) (summary

order); United States v. Harding, 308 F. App’x 531, 532 (2d Cir. 2009) (summary order) (“The

statute expressly provides a limited window during which such challenges may be raised.”). For

the same reason, Davis’s arguments that his counsel was ineffective for not doing more to

challenge the PFI are meritless, where any such challenge would necessarily have run afoul of 21

U.S.C. § 851(e)’s five-year limit. Davis cannot have been prejudiced where the arguments he

would have liked his counsel to have made would have been barred by the statute.



                                                 8
        Case 1:14-cr-00296-PAC Document 203 Filed 09/21/20 Page 9 of 14




           2. Mathis Claims

       Davis claims that the Supreme Court’s decision in Mathis announced a new rule of

constitutional law that is available on collateral review, that Mathis invalidates his prior

conviction as a predicate offense for purposes of the 21 U.S.C. § 851 sentencing enhancement,

and that as a result of the holding in Mathis he is “actually innocent of the career offender

designation and § 851 enhancement.” Dkt. 174, at 35–38.

       Contrary to Davis’s assertion that Mathis applies retroactively, “[t]he Second Circuit has

held that Mathis did not announce a new constitutional right retroactively applicable for cases on

collateral review.” Maldonado v. United States, 16-cv-4864 (PKC), 11-cr-568 (PKC), 2018 WL

5886439, at *3 (S.D.N.Y. Nov. 9, 2018) (citing Washington v. United States, 868 F.3d 64, 66 (2d

Cir. 2017)). See also Marrero v. United States, 11-cr-568 (PKC), 17-cv-1300 (PKC), 2018 WL

4080350, at *3 (S.D.N.Y. Aug. 27, 2018).

       That aside, Davis has procedurally defaulted these claims. Mathis was decided on June

23, 2016—after Davis had filed his first appeal, Dkt. 131, but before he filed his motion for a

new trial, Dkt. 141, the denial of which he also appealed. Dkt. 165. Nowhere in the instant

motion does Davis address his failure to raise these claims on appeal, nor does he argue cause or

prejudice that could entitle him to post-conviction relief. Finally, Davis misses the mark with his

argument that he is “actually innocent” of the 2002 conviction underlying his PFI. “Actual

innocence” in this context requires the petitioner to show “factual innocence, not mere legal

insufficiency.” Bousley, 523 U.S. at 623. Davis presents nothing to suggest that he is factually

innocent of the offenses of which he was convicted in 2002, and which were charged in the PFI.




                                                  9
       Case 1:14-cr-00296-PAC Document 203 Filed 09/21/20 Page 10 of 14




       B. FSA Claim

       Davis points to the fact that the FSA reduced the mandatory minimum sentence for his

narcotics conspiracy count from 20 years to 15, and asks this Court to consider whether it was

“unreasonable” for the sentencing court to deny a continuance of his sentencing while legislation

that would, in part, be enacted as the FSA three years later was under consideration in Congress.

Dkt. 174, at 9; Dkt. 190, at 49. He asks for a resentencing under the new mandatory minimum.

Davis provides no authority supporting his contention that this Court can or should inquire into

the reasonableness of the sentencing court’s denial of a continuance.5

       In any event, Davis was sentenced before the date of the FSA’s enactment on December

21, 2018, and the text of the FSA makes clear that the reduced mandatory minimum Davis seeks

does not apply retroactively. Section 401(c) of the FSA states that the Act’s reduced mandatory

minimum for offenses under 21 U.S.C. § 841(b)(1) “shall apply to any offense that was

committed before the date of enactment of this Act, if a sentence for the offense has not been

imposed as of such date of enactment.” Davis’s sentence was imposed before the FSA’s date of

enactment, and therefore he is not entitled to a resentencing or a reduction under the amended

mandatory minimum.

       C. Prosecutorial Misconduct

       Davis next contends that the Government engaged in prosecutorial misconduct that

violated his Fifth Amendment Due Process rights by filing a superseding indictment

approximately four weeks before the start of his trial, and by “tr[ying] to leave [him] defenseless




5
  The pending legislation was discussed extensively at sentencing, and Judge Forrest indicated
that, even if the reduced mandatory minimum had been in force at the time Davis was sentenced,
she was not considering a sentence of 15 years. Sent’g Tr., Dkt. 138, at 7:13–14 (“[O]ne of my
considerations right now is I’m not thinking of 15 years even under 3553(a).”).
                                                10
        Case 1:14-cr-00296-PAC Document 203 Filed 09/21/20 Page 11 of 14




right before trial.” Dkt. 175, at 5. Davis raised the same argument regarding the superseding

indictment in his first appeal, and the Court of Appeals stated plainly that Davis “[did] not

dispute the government’s claim that he failed to raise this claim before trial, nor does he argue

that he lacked a basis to bring the motion before trial. Therefore Davis has forfeited this

argument.” Davis, 687 F. App’x at 79. Nothing since the Second Circuit’s 2017 decision has

changed, and the arguments that were rejected then will not be second-guessed by the Court

today. See Yick Man Mui v. United States, 614 F.3d 50, 53 (2d Cir. 2010) (stating that the

“mandate rule bars re-litigation [on a 28 U.S.C. § 2255 motion] of issues already decided on

direct appeal”).

       As to Davis’s generalized argument that the prosecution “left him defenseless right

before trial,” he offers nothing that would help the Court make sense of this claim, does not

explain why he did not raise it in either of his appeals, and he makes no attempt at demonstrating

cause or prejudice. The Court therefore considers it procedurally defaulted.

       D. Ineffective Assistance of Counsel Claim Under Sixth Amendment

       Davis contends that his trial counsel was ineffective because he did not inform Davis that

the Government would not call a witness, Robert Parris; that his counsel did not “investigate the

redacted portion of Karriem Thomas’s testimony as it relate[d] to Parris”; and because his

counsel did not move for an adjournment when a paralegal became ill during Davis’s trial. Dkt.

175, at 6–7.

       While “the general rule [is] that claims not raised on direct appeal may not be raised on

collateral review” absent a showing of cause and prejudice, “an ineffective-assistance-of-counsel

claim may be brought in a collateral proceeding under § 2255, whether or not the petitioner




                                                11
          Case 1:14-cr-00296-PAC Document 203 Filed 09/21/20 Page 12 of 14




could have raised the claim on direct appeal.” Massaro v. United States, 538 U.S. 500, 504

(2003).

          Both of Davis’s first two arguments—that his trial counsel was ineffective for not telling

him that Parris would not be called as a Government witness and for not investigating the

redacted portions of Thomas’s testimony as it related to Parris—were effectively addressed and

disposed of by the Second Circuit on Davis’s appeal from the denial of his Rule 33 motion.

Davis, 715 F. App’x at 108. The Court of Appeals found that Parris’s testimony “was consistent

with other witnesses” and “at best . . . would [have] provide[d] material for impeachment.” Id. at

108. Furthermore, the Court of Appeals found that “the evidence [was] unlikely to have led to

an acquittal” because “[t]he testimony at Davis’s trial provided a sufficient basis for his

conviction, and nothing in Parris’s Section 3500 materials directly contradicts that evidence.” Id.

          Assuming arguendo that Davis’s counsel was deficient under the first prong of

Strickland, it is nevertheless apparent that Davis would not have enjoyed a different outcome at

trial but for these alleged acts and omissions by his attorney. Because Parris’s testimony would

not have helped Davis at trial, it cannot be the case that counsel’s failure to tell Davis that Parris

would not testify, or counsel’s decision to not investigate the redacted portions of Thomas’s §

3500 material as it related to Parris, would have sufficiently prejudiced Davis so as to satisfy

Strickland’s second test. See Reed, 468 U.S. at 13 (“[A]bsent exceptional circumstances, a

defendant is bound by the tactical decisions of competent counsel.”); Gibbons v. Savage, 555

F.3d 112, 122 (2d Cir. 2009) (“Actions and/or omissions taken by counsel for strategic purposes

generally do not constitute ineffective assistance of counsel.”).

          Finally, Davis’s counsel’s alleged failure to not ask for an adjournment when a paralegal

fell ill at trial falls flat under each of Strickland’s tests. See, e.g., United States v. Tramunti, 513



                                                   12
        Case 1:14-cr-00296-PAC Document 203 Filed 09/21/20 Page 13 of 14




F.2d 1087, 1118 (2d Cir. 1975) (observing that even death of counsel in the midst of trial will not

always require a continuance).

       E. Davis’s Sentencing

       Davis contends in his seventh ground for relief that the sentencing court improperly

applied a career offender designation. His arguments against the applicability of the designation

appear to mostly derive from his reading of Mathis, but the first hurdle—which he does not

pass—is to determine whether cause and prejudice save this claim from procedural default. Dkt.

190, at 10–11. They do not. Davis offers nothing as to cause, and did not suffer prejudice

because, as the Government points out, his criminal history category would have remained the

same and the Guidelines would still have been above the imposed sentence even without the

designation. Dkt. 185, at 32 n.13.

       Davis’s final claims are that the district court failed to make a finding regarding the

extent of his agreement to participate in the conspiracy, and that the court’s use of “acquitted

conduct” in calculating his Sentencing Guidelines violated his rights. Davis offers, and the Court

finds, nothing to suggest either cause or prejudice as to either of these two claims, and they are

accordingly procedurally defaulted.

                                         CONCLUSION

       The Court has considered all of Davis’s arguments and found them to be either

procedurally defaulted or without merit. The petition is accordingly DENIED in full. Because

Davis has not made a substantial showing of the denial of a constitutional right, a certificate of

appealability will not issue. 28 U.S.C. § 2253(c)(2). The Court further certifies, pursuant to 28

U.S.C. § 1915(a)(3), that any appeal from this Order would not be taken in good faith, and




                                                 13
       Case 1:14-cr-00296-PAC Document 203 Filed 09/21/20 Page 14 of 14




therefore in forma pauperis status is denied for the purpose of an appeal. See Coppedge v.

United States, 369 U.S. 438, 444–45 (1962).

       The Clerk of Court is directed to close the motions at Dkts. 174 and 175 in 1:14-cr-

00296, Dkt. 14 in 1:19-cv-2026, and Dkt. 16 in 1:19-cv-01965.



 Dated: New York, New York                       SO ORDERED
        September 21, 2020


                                                 ________________________
                                                 PAUL A. CROTTY
                                                 United States District Judge


Copy mailed to:
Matthew Davis
69975-054
FCI Loretto
P.O. Box 1000
Cresson, P.A. 16330




                                               14
